Citation Nr: 0923516	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-29 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for lumbar disc disease with arthritis.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for abnormal 
electrocardiogram (EKG).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 
2001, and from September 2001 to June 2006.

This case comes before the Board of Veterans' Appeals on 
appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In April 2009, the Veteran appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  
The hearing transcript is associated with the claims folder.

FINDINGS OF FACT


1.  The Veteran's service-connected lumbar disc disease with 
arthritis is manifested by moderate intervertebral disc 
syndrome (IVDS) with recurring attacks.

2.  At a Travel Board hearing on April 16, 2009, the Veteran 
withdrew his appeals seeking service connection for 
diverticulitis and abnormal EKG.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for the Veteran's 
service-connected lumbar disc disease with arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.71a, Diagnostic 
Codes (DCs) 5292, 5293, 5295 (effective prior to September 
23, 2002); DC 5293 (effective from September 23, 2002, to 
September 25, 2003); DCs 5237, 5243 (effective September 26, 
2003).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for diverticulitis have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran on the issue of entitlement to service connection 
for abnormal EKG have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial rating - lumbosacral spine

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Veteran filed his original service connection claim in 
March 2001.  This appeal stems from an RO rating decision in 
August 2002 which granted service connection for lumbar spine 
disease with arthritis, and assigned an initial 
noncompensable rating effective May 20, 2001.  Notably, the 
Veteran was recalled to active service from September 26, 
2001 to June 30, 2006.  An RO rating decision in December 
2008 awarded a uniform 10 percent initial rating effective 
May 20, 2001, excluding the intervening period of active 
service.

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the Veteran 
filed this claim.  The applicable rating criteria for IVDS 
were amended effective September 23, 2002.  67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  These changes were 
incorporated into subsequent changes to the rating criteria 
applicable to the diseases and injuries of the spine under 
38 C.F.R. § 4.71a, which are effective September 26, 2003.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the Veteran's disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g).

Under the provisions of DC 5292, in effect before September 
26, 2003, a 10 percent rating was warranted for slight 
limitation of lumbar spine motion.  A 20 percent rating was 
warranted for moderate limitation of lumbar spine motion.  
The highest rating allowable pursuant to this diagnostic 
code, 40 percent, was warranted for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under DC 5295, in effect before September 26, 2003, 
lumbosacral strain warranted a noncompensable evaluation when 
manifested by slight subjective symptoms only.  A 10 percent 
rating was assigned when there was characteristic pain on 
motion.  A 20 percent evaluation required evidence of muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position.  The highest 
rating allowable under this diagnostic code, 40 percent, was 
warranted with evidence of a listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2003).

The former provisions of DC 5293, in effect before September 
23, 2002, provide criteria for evaluating IVDS.  A 
noncompensable evaluation was assigned for post-operative, 
cured IVDS.  A 10 percent rating required evidence of mild 
IVDS.  A 20 percent evaluation necessitated evidence of 
moderate IVDS with recurring attacks.  A 40 percent rating 
required evidence of IVDS which was severely disabling with 
recurring attacks and intermittent relief.  The highest 
evaluation allowable pursuant to this diagnostic code, 60 
percent, necessitated evidence of pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from 
September 23, 2002 to September 25, 2003, IVDS 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the rating criteria applicable 
to diseases and injuries of the spine under 38 C.F.R. § 4.71a 
were amended by VA.  These amendments included the changes 
made to the criteria used to evaluate IVDS, which had become 
effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The criteria for evaluating IVDS were essentially 
unchanged from the September 2002 revisions, except that the 
diagnostic code for IVDS was changed from 5293 to 5243.  
38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes were 
incorporated into the September 2003 amendments and stipulate 
that IVDS (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  According to the Formula for Rating IVDS Based 
on Incapacitating Episodes:

A 10 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 1 week but less than 2 weeks during 
the past 12 months.

A 20 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during 
the past 12 months.

A 40 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during 
the past 12 months.

A 60 percent rating requires evidence of 
incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, DC 5243 (in effect from Sept. 26, 2003).

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

If IVDS is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  Id. at Note 2.

Also according to the new law, DC 5235 (vertebral fracture or 
dislocation), DC 5236 (sacroiliac injury and weakness), 
DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal 
stenosis), DC 5239 (spondylolisthesis or segmental 
instability), DC 5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the 
spine) (see also, DC 5003) DC 5243 (IVDS) are evaluated under 
the following general rating formula for diseases and 
injuries of the spine (unless IVDS is rated under the Formula 
for Rating IVDS Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury 
or disease:

A 10 percent evaluation will be assigned for 
forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
height.

A 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.

A 30 percent evaluation is assigned for forward 
flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, DC 5235-5243 (in effect from Sept. 26, 
2003).

Associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
separately evaluated under an appropriate diagnostic code.  
Id. at Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  Id. 
at Note (2). (See also Plate V).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id. at Note (3).

Each range of motion measurement is to be rounded to the 
nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. at Note (5).

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  Id. at Note (6).

Under DC 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

The assignment of a particular DC is "completely dependent 
on the facts of a particular case" and involves 
consideration of such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  Id.  The ratings for peripheral nerves are for 
unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.

DC 8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  38 C.F.R. § 4.124a, DC 8520.  Complete paralysis of 
the sciatic nerve, which is rated as 80 percent disabling, 
contemplates foot dangling and dropping, no active movement 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete paralysis which is mild, moderate or moderately 
severe in degree, respectively.  Id.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked 
muscular atrophy.  Id.  DC 8620 refers to neuritis of the 
sciatic nerve while DC 8720 refers to neuralgia of the 
sciatic nerve. 

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in VA's Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Notably, the Veteran was recalled to active duty shortly 
after filing his claim, and was unable to attend a VA 
examination until December 2008.  VA compensation is not 
payable for his period of active service from September 26, 
2001 to June 30, 2006.  See 38 U.S.C.A. § 5112(b)(3).  Thus, 
the relevant time appeal period concerns the VA disability 
rating applicable from May 20, 2001 to September 26, 2001, 
and from July 1, 2006 to the present.  In adjudicating this 
case, the Board must review the entire historical record, to 
include the Veteran's service treatment records (STRs) for 
his intervening period of active service, to properly 
adjudicate this claim.

The Veteran's STRs (which includes Tricare Records) reflect a 
long-standing history of low back pain with intermittent pain 
radiation to the left thigh above the knee.  In February 
1995, a radiologic examination report revealed marked L5-S1 
degenerative disc disease with associated spondylosis and 
mild osteoarthritis.  On a Report of Medical Assessment in 
February 2000, the Veteran described experiencing "severe 
back pain" "[a]t times."  In January 2001, the Veteran was 
described as having recurrent lower back pain.

In pertinent part, the Veteran's STRs for his second period 
of active service reflect treatment for chronic low back pain 
with Motrin, muscle relaxers, pain medications, Medrol-
Dosepaks during exacerbations, and several L5-S1 intralaminar 
epidural steroid injections and bilateral paravertebral nerve 
blocks.  Diagnoses included degenerative lumbar disc disease, 
chronic low back pain, severe lumbar spondylosis, herniated 
nucleus pulposus at L4-5 and L5-S1, bilateral L5 
radiculopathy (right greater than left) and possible 
bilateral lower lumbar facet syndrome.  In March 2005, the 
Veteran was placed on a permanent 4T profile.

Over the course of this period of service, the Veteran 
routinely described chronic low back pain which was mild to 
moderate in severity.  He had exacerbations of back pain with 
more than intermittent relief.  See, e.g., STRs dated July 
2004 (low back pain of 1/10 severity with "occasional" 
severe exacerbations); August 10, 2004 (back symptoms 
"normally" "under control" with non-steroidal anti-
inflammatory drugs (NSAIDS) and muscle relaxers (mm) until a 
worsening of symptoms in last 3 months); August 30, 2004 
(episodes of 7-8/10 back pain "OFTEN"); October 2004 
(describing chronic low back pain with episodes of severe 
pain every (p) three months); and March 2006 (describing a 
pain level of 5/10 severity which over the last month ranged 
from 3/10 to 8/10 pain).

The medical evidence noted that the Veteran's lumbar spine 
demonstrated paravertebral muscle spasm on occasion.  See 
STRs dated August 30, 2004, September 2004 and August 2005.  
Range of motion findings were provided on two occasions in 
October 2004.  On one examination, the lumbar spine 
demonstrated forward flexion to 90 degrees with neutral 
extension.  Side bending and rotation were 50 percent of 
normal.  On another examination, forward trunk flexion was 
limited to 45 degrees partially inhibited by pain.  

The Veteran also reported "intermittent" numbness and 
tingling sensation in his lower extremities above the knees.  
A magnetic resonance imaging (MRI) scan, in August 2004, 
demonstrated degenerative disc changes at L3-4, L4-5, and L5-
S1.  At L4-5, there was disc herniation with borderline 
spinal canal stenosis.  At L5-S1, there was foraminal 
stenosis bilaterally secondary to disc space narrowing, 
degenerative changes and diffusely bulging disc material; 
small midline disc protrusion; lateral recess stenosis 
bilaterally; and bulging disc material and spondylosis 
contacting both S1 nerve roots and posteriorly displacing the 
left S1 nerve root, possibly irritating or impinging upon the 
left L5-S1 nerve root.

However, physical examinations demonstrated no motor or 
sensory deficits in the Veteran's lower extremities.  See 
STRs dated October 2004, March 2005, October 2005 and 
February 2006.  In August 2005, the Veteran was prescribed 
Neurontin to treat radicular pain of the left lower extremity 
that followed the S1 dermatome.  An MRI examination in 
January 2006 showed no interval changes.  In March 2006, the 
Veteran was prescribed a transcutaneous electrical nerve 
stimulation (TENS) unit.

On VA compensation and pension (C&P) examination in December 
2008, the Veteran described constant back pain of 6/10 
severity located in his mid-lumbar spine.  He did not report 
radiation of symptoms.  He had 3 to 4 incapacitating episodes 
of 9/10 pain per year which required rest.  These episodes 
lasted a couple of days in duration with intermittent 9/10 
spasms in between.  He was unaware of precipitating factors, 
but indicated that flare-ups could occur with walking or 
standing.  His current treatment consisted of Lortab, which 
he tried to take only at nighttime.  The Veteran denied any 
periods of doctor-prescribed bedrest or incapacitation in the 
past 12 months.  He had no impediments to his activities of 
daily living (ADLs) or to his occupation working full-time in 
a computer office.

On physical examination, the Veteran had a normal posture and 
gait.  The back was bilaterally symmetrical without gross 
deformity, apparent scoliosis, exaggerated thoracic kyphosis 
or lumbar lordosis.  There was no palpable spasm.  Deep 
tendon reflexes were 2/4, equal and bilateral.  There was no 
atrophy or hypertrophy.  Strength testing was 5/5 to gravity, 
and resistance was within normal limits for age.  Toe and 
heel-walks were normal.  Sensation on pinprick and light 
touch were equal and normal.  Active range of motion after 3 
repetitions demonstrated 70 degrees of flexion with pain 
throughout motion, extension to 30 degrees, lateral flexion 
to 30 degrees bilaterally, and rotation to 45 degrees 
bilaterally with pain at 45 degrees.  There was subjective 
tenderness to palpation at the lumbar spine as well as the 
left lumbar paraspinal region.  The examiner found no 
weakness, fatigue or instability on range of motion testing, 
and indicated that additional limitation due to flare-ups 
could not be determined without resorting to speculation.

At his hearing in April 2009, the Veteran testified to a 
lumbar spine disability which varied in severity over the 
course of a month according to his pain level and activity 
restrictions.  He described having "good and bad days."  He 
always has "background" back pain which limits his physical 
activities, but such pain does not prevent him from working 
his job involving computers.  He can walk approximately 1/2 
mile, but might be limping within 3 to 4 blocks.  However, 
approximately 7 to 10 days per month, he has severe back pain 
which limits most of his activities.  These pain episodes 
last 3 to 4 days in duration, and could prevent him from 
getting out of bed.  He reports numbness in his lower 
extremities, particularly the left, during exacerbations.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's service-connected lumbar disc 
disease with arthritis has been manifested by moderate IVDS 
with recurring attacks.  To the extent that there is a lack 
of medical evidence for the time period from May 20, 2001 to 
September 26, 2001, the Veteran's lay description of symptoms 
have been accepted as supplementing the evidentiary record.  
Thus, the criteria for a 20 percent rating under DC 5293, in 
effect prior to September 26, 2003, have been met. 

With respect to a higher rating under DC 5293, the lay and 
medical evidence above describes low back pain which is at 
most 6/10 in severity on a chronic basis with more than 
intermittent relief from severe attacks.  The Veteran has 
some intermittent radicular pain symptoms in both lower 
extremities above the knees, but no sensory or motor deficits 
have been found.  As such, the criteria for a higher 40 
percent rating under DC 5293 is not warranted for any time 
during the appeal period.

With respect to range of motion, the record contains no range 
of motion findings for the Veteran's lumbar spine for the 
time period from May 19, 2001 to September 25, 2001.  STRs in 
October 2004 contain variable findings of forward flexion 
limited between 45 to 90 degrees, and a 50 percent reduction 
of side bending and rotation.  Recent VA examination in 
December 2008 showed lumbar flexion limited to 70 degrees 
with a normal combined range of motion of the thoracolumbar 
spine.  

Overall, this demonstrates slight limitation of motion with 
forward flexion greater than 60 degrees and an overall 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees.  Notably, VA examination in December 2008 
found no evidence of abnormal gait or abnormal spinal 
contour, providing evidence against this claim.   

Overall, the lay and medical evidence of record is against a 
rating in excess of 20 percent under DC 5292, or the General 
Rating Formula for Diseases and Injuries of the Spine, for 
any time during the appeal period.

The Board also finds that the Veteran's thoracolumbar spine 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  The examiner specifically addressed this issue in 
the December 2008 VA C&P examination and found no evidence of 
fatigue, incoordination or weakness.  The examiner further 
found that it would be speculative on this record to speak to 
the issue of additional limitation of motion due to flare-
ups.  

In this case, the Veteran alternately describes chronic back 
pain with 3 to 4 flare-ups of disability per year to having 7 
to 10 bad days per month.  It is important for the Veteran to 
understand that these problems are the basis for his current 
evaluation.  Notably, the criteria of DC 5293 contemplate 
motion loss during exacerbations.  See VAOPGCPREC 36-97 (Dec. 
12, 1997).  Even with consideration of 38 C.F.R. §§ 4.40 and 
4.45, the Board finds that the Veteran's overall 
thoracolumbar spine disability, when considering the extent, 
frequency and duration of his exacerbations, does not meet or 
more nearly approximate the criteria the criteria for a 
higher rating based upon lumbar spine motion loss. 

The historical record demonstrates that the Veteran's lumbar 
spine disability has never been manifested by symptoms such 
as listing of the whole spine to the opposite side, positive 
Goldthwaite's sign or abnormal mobility on forced motion.  As 
indicated by the available range of motion findings, the 
lumbar spine disability has not consistently shown marked 
limitation of forward bending in the standing position or 
loss of lateral motion.  

Overall, the lay and medical evidence of record is against a 
rating in excess of 20 percent under DC 5295 for any time 
during the appeal period.

The Veteran was diagnosed with degenerative disc disease in 
service, has reported incapacitating episodes of IVDS, and 
has reported intermittent symptoms of radicular pain.  Thus, 
the Board must also consider a potentially higher rating 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, or separately evaluating the chronic orthopedic and 
neurologic manifestations of IVDS.

With respect to incapacitating episodes of IVDS, the record 
reflects no instances of incapacitating episodes of IVDS that 
required bed rest prescribed by a physician and treatment by 
a physician during the applicable appeal period.  The Veteran 
has reported episodes of IVDS requiring rest but his 
testimony and statements to physicians clearly do not reflect 
a frequency and duration of incapacitating episodes amounting 
to a total duration of at least 4 weeks for any 12 month time 
frame during the appeal period.  

Overall, the lay and medical evidence of record is against a 
rating in excess of 20 percent under the Formula for Rating 
IVDS Based on Incapacitating Episodes for any time during the 
appeal period.

The record does reflect a diagnosis of bilateral L5 
radiculopathy with MRI examination in August 2004 
demonstrating disc herniation at L4-5, and impingement of the 
S1 nerve roots bilaterally.  However, as reflected above, the 
Veteran's physical examinations have consistently shown that 
no sensory or motor disturbances are present in either lower 
extremity.  The Veteran's own lay report of symptoms 
indicates that his radicular symptoms are "intermittent" in 
nature and not always present.  In the absence of objective 
sensory disturbance or constant pain symptoms, the Board 
finds no basis to assign separate disability ratings for a 
chronic neurologic impairment of either lower extremity for 
any time during the appeal period.  

As such, alternatively rating the chronic orthopedic and 
neurologic, and combining them under 38 C.F.R. § 4.25, 
provides no benefit to the Veteran. 

Based on the above, the Veteran's service-connected lumbar 
spine disability meets, but does not exceed, the criteria for 
a 20 evaluation for the entire appeal period.  The Board is 
aware of the Veteran's complaints as to the effects of his 
service-connected disability on his activities of work and 
daily living.  In the Board's opinion, all aspects of the 
Veteran's lumbar spine disability are encompassed in his 20 
percent rating under DC 5293.  As the assigned schedular 
evaluation is adequate, there is no basis for extraschedular 
referral in this case.  See Thun v. Peake, 22 Vet. App. 111, 
114-15 (2008).  

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Notably, the 
Veteran denied difficulties with his occupation due, in part, 
to accommodations made by his employer.  He appears to 
indicate missing some lost days of work due to his back 
disability, but his 20 percent rating contemplates some loss 
of working time due to exacerbations.  See 38 C.F.R. § 4.1.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Service connection claims

The RO has certified for appeal issues of entitlement to 
service connection for diverticulitis and abnormal EKG.  The 
Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.

At a Travel Board hearing on April 16, 2009, the Veteran 
withdrew his appeal seeking service connection for 
diverticulitis and an abnormal EKG.  The transcript has been 
reduced to writing and is of record.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993).  Hence, there is no allegation 
of error of fact or law for appellate consideration on these 
claims and they are dismissed for lack of jurisdiction by the 
Board.


The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here, the Veteran is challenging the initial evaluation 
assigned following a grant of service connection.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and Tricare treatment records.  The Veteran has not reported 
any additional treatment records.  Notably, the Veteran was 
recalled to active duty during the pendency of this appeal, 
and the STRs for this period of service contain extensive 
treatment records and evaluations which have supplemented the 
medical record.

Additionally, the Veteran was afforded VA examination in 
December 2008.  Since that examination, there is no lay or 
medical evidence suggesting an increased severity of symptoms 
to the extent that a higher rating may still be possible.  
Thus, there is no duty to provide further medical 
examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A 20 percent rating for lumbar disc disease with arthritis is 
granted.

The claim of entitlement to service connection for 
diverticulitis is dismissed.

The claim of entitlement to service connection for abnormal 
EKG is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


